EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 7/26/2022, claim(s) 20 was/were cancelled; claims1, 3, 4, 11, 12, 17, 19 were amended; claim 24 was/were added. As a result, claims 1-19, 21-24 are pending, of which claims 1, 11, and 17 are in independent form.
Allowable Subject Matter
Claims 1-19, 21-24 are allowed.               
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s argument on pages 7-8 of Remarks filed on 7/26/2022 is persuasive.
Prior art of Record (Lin) and further search does not explicitly teach the following limitations – “wherein to encode comprises to generate a value based on the arbitrary identifier; and the encoded identifier includes a first field, a second field, and a field array comprising at least a third field, the field array storing the generated value” in claims 1, 11, and 17, in view of all other limitations of claims 1, 11, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497